United States Court of Appeals
                      For the First Circuit


No. 12-1121

                   JESUS ARISTE MARTINEZ-LOPEZ,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.

                       ____________________


                           ERRATA SHEET



     The opinion of this Court issued on January 4, 2013 is
corrected as follows:

     The asterisk footnote should read as follows:

__________
     *Judge Boudin participated in the semble in this matter when
it was submitted, but did not participate in the issuance of the
panel's opinion. The remaining two panelists issued the opinion
pursuant to 28 U.S.C. § 46(d).